DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group III, claims 1 and 14-15, in the reply filed on 27 September, 2022 is acknowledged.  The traversal is on the ground(s) that:
A. the examiner has not explained how there is lack of unity of invention under 37 C.F.R. 1.475 (b).  [in the applicant’s response of 27 September, 2022, page 7 lines 15-21]
B. as there is significant overlap in the search for inventions set forth by the examiner [in the applicant’s response of 27 September, 2022, page 7 lines 22-27]
This is not found persuasive because 
A. In short, this was explained by the citation of 37 C.F.R 1475 (c) in the office action. In more detail: 
The parts of 37 C.F.R. 1475 cited in the office action of 2 September, 2022 read: 
“(a) An international and a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention"). Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(b) An international or a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
(c) If an application contains claims to more or less than one of the combinations of categories of invention set forth in paragraph (b) of this section, unity of invention might not be present.”
37 C.F.R. 1475 (b) explicitly only protects unity of invention in particular situations which are not met in this application. 37 C.F.R. 1475 (c) indicates that if more or less than one of the combinations in (b) is present, then unity of invention might not be present. In this particular case, there is less, ie. only products. Lack of unity of invention is then shown thereinbelow (by lack of a special technical feature) in the office action dated 2 September, 2022, and it is noted that the applicant has provided no argument or assertion against this demonstration. 
As such, applicant’s argument A. is found to be unconvincing. 
B. The applicant has not discussed how this assertion relates to patent law or procedure. It is noted, however, that inventions sharing limitations can also have limitations they do not share, which may present a significant search burden. 
For this application, the basis for restriction was lack of a special technical feature uniting the different inventions in a single general inventive concept (PCT Rule 13.1). The applicant has not argued or made assertions against this basis. See MPEP 1893.03(d). 
As such, applicant’s argument B. is found to be unconvincing. 
The requirement is still deemed proper and is therefore made FINAL. Claims 2-13 are withdrawn, and claims 1 and 14-15 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

The applicant's amendments to claim 1 to overcome the 35 USC § 112 rejection of the previous action is acknowledged, and the rejection is withdrawn.
Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 14, the claim reads “a single-use portion that is used once and then discarded; and a reusable portion that is removed from the single-use portion and reused”. This could be interpreted to be method steps in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of the single-use portion and reusable portion. For the purposes of prosecution, it will be assumed that the latter is the case.
In regards to claim 15, the claim reads “the insertion portion includes a fractured portion that is fractured when the single-use portion and the reusable portion are separated”. This could be interpreted to be a method step in a device claim, rendering the claim unexaminable. Alternatively, this could be interpreted to be a drafting error where the intention is to describe functional characteristics of the insertion portion. For the purposes of prosecution, it will be assumed that the latter is the case.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ishibiki (US PGPUB 2003/0088155). 
In regards to Claim 1, Ishibiki discloses an endoscope [Fig.1, abstract], comprising: 
an insertion portion [7, Fig.1]; and 
an operation unit [8, 12, Fig.1, para.64], 
wherein the insertion portion includes 
a tube [7, Figs.1-3] that is provided with a plurality of channels [at minimum 34 and the remainder of the space within 7 constitute 2 channels (Fig.2). Further channels include the channel for suction port 19 (Fig.3, para.61) and the channel for the air and water supply nozzle (Fig.3, para.61)] penetrating [the term “penetrating” as used here is particularly broad, and has minimal impact on the scope of the claim] in a longitudinal direction, wherein the operation unit is connected to one end of the tube [Fig.1], 
a distal tip [37, Figs.2-4, para.67-71] that covers another end of the tube [Figs.2-3] and has a through hole [central hole of 37, Figs.2-3] that smoothly communicates with a part of the plurality of channels [at least a part of the plurality of channels].
In regards to claim 14, Ishibiki discloses the endoscope according to claim 1, comprising: 
a single-use portion that is used once and then discarded; and 
a reusable portion that is removed from the single-use portion and reused, 
wherein the single-use portion includes the tube [the tube could be used in this fashion], and 
wherein the reusable portion includes the distal tip [the distal tip could be used in this fashion; see the 112 (b) rejection hereinbove. Note the applicant has not set forth any adaptions whatsoever in the claims to facilitate this functionality.].
In regards to claim 15, Ishibiki discloses the endoscope according to claim 14, wherein the insertion portion includes a fractured portion that is fractured when the single-use portion and the reusable portion are separated [See the 112 (b) rejection hereinabove: a portion of the insertion portion could be fractured when separating these portions. The applicant’s intended scope of this claim is clear, however as set forth here the claim is extremely broad. Adaptions to facilitate this functionality should be recited in the claims, if they are present in the disclosure, as well as physical details of the fractured portion.]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Iida (USPN 5,662,588)
Suzuki et al. (2003/0225312)
Matsuno et al. (US PGPUB 2006/0200176)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795